NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0876n.06

                                            No. 10-5805

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                    FILED
JAMES FREELS,                                             )                    Dec 21, 2011
                                                          )             LEONARD GREEN, Clerk
       Plaintiff-Appellant,                               )
                                                          )
v.                                                        )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
COUNTY OF TIPTON, TENNESSEE; J.T.                         )        COURT FOR THE WESTERN
“PANCHO” CHUMLEY; GERALD SPENCER;                         )        DISTRICT OF TENNESSEE
CLARK DUNLAP; BOB BEANBLOSSOM,                            )
                                                          )                            OPINION
       Defendants-Appellees,                              )
                                                          )
and                                                       )
                                                          )
TIPTON COUNTY SHERIFF’S DEPARTMENT,                       )
                                                          )
       Defendant.                                         )



BEFORE:        BATCHELDER, Chief Judge; COLE and COOK, Circuit Judges.

       COLE, Circuit Judge. Plaintiff-Appellant James Freels sues Defendant-Appellees County

of Tipton, Tennessee; Sheriff J.T. “Pancho” Chumley; Chief Deputy Clark Dunlap; Deputy Bob

Beanblossom; Deputy Gerald Spencer; and Defendant Tipton County Sheriff’s Department

(collectively, “Tipton”). At the district court level, he brought numerous claims under 42 U.S.C.

§ 1983, alleging constitutional and statutory violations, as well as several state law claims. The

district court granted all of Tipton’s motions for summary judgment on all federal claims, finding

that the defendants were entitled to qualified immunity. It declined to exercise jurisdiction over the
No. 10-5805
Freels v. County of Tipton, Tennessee, et al.

state law claims. On appeal, Freels challenges two of the district court’s conclusions: that the

defendants did not violate his Fourth Amendment right to an arrest free from excessive force, and

that defendants did not violate Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131

et seq., by failing to reasonably accommodate his disability during the arrest.

        On October 12, 2007, Plaintiff-Appellant James Freels went to the Sheriff’s Department,

housed in the Tipton County Justice Center, to obtain incident reports concerning a recent property

dispute with his neighbor. After obtaining the report, Freels proceeded to the clerk’s office to initiate

a criminal warrant against his neighbor. At the clerk’s office, Freels identified himself by name. An

employee recognized his name as corresponding to an outstanding arrest warrant for a minor

misdemeanor and, pursuant to city policy, summoned the Sheriff’s Department. Defendants Chief

Deputy Clark Dunlap, Deputy Beanblossom, and Deputy Jay Rodriguez proceeded to the clerk’s

office, where they placed Freels under arrest, confiscated his cane, and escorted him to the jail,

located elsewhere in the building.

        We review a grant of summary judgment de novo. See Coble v. City of White House, Tenn.,

634 F.3d 865, 867 (6th Cir. 2011). Upon hearing oral argument and carefully considering the

arguments and record on appeal, we conclude that the district court did not err in granting

Defendants’ motion for summary judgment based on qualified immunity. We agree with the district

court that the officers reasonably accommodated Freels’s disability, and consequently we do not

decide whether the ADA applies to arrests. On all other issues, we AFFIRM the entry of judgment

in favor of defendants for the reasons set forth in the district court’s opinion.



                                                  -2-